BUDGE, C. J.
This is an appeal from a judgment granting a writ of mandate compelling appellants to permit re*466spondent and his authorized agent to examine the books and records of the appellant company and take copies thereof.
The questions raised by this appeal are identical in every respect with the questions before the court and disposed of in the case of Pfirman v. Success Mining Co., 30 Ida. 468, 166 Pac. 216. Upon the authority of that case the judgment is affirmed. Costs awarded to respondent.
Morgan and Rice, JJ., concur.